OFFICE   OF’THE   ATTORNEY   *GENERAL           OF TEXAS
                                  AUSTIN




Hon. Paul H. Iitw.nford
Criminal District   Attorney
Vw~nZandt County
Canton, Tcxna

Dear Fir!                Opinion No. O-7170
                         Rer Whether petition         for    bond
                               election in




             Your request   for opinio
fully   considered   by this depar
as follows8
             d’
              At the req
      Zandt i!ounty, Te                                  uest    your
      opinion   on the f




                           5, Revised    Civil   Statutes,      provides:

                         election      Ls held to determine        the
                        the lovy of such tw,x or the issuance
      of such bon?s,    e petltioil     therefor,     signed by
      twenty (20) or more, or a majorlty            of those entitle4
      to vote at such election,         shall be presented       ‘to the
      County Judge of the county If for a common school
      district,  * end ‘to the district         trustees    lf for wz
      Independent   school   d.istrict.     etc. ’ . . . . and
      provides  for order of election,          n@.ces     etc.’
                 C.
                                                                                      ,




lion.   Paul H. Stanford     - Page 2



             “Article    2763,   Revised    Civil   Statutes,    :)rovldesr

               ” ‘All Incorporate4    districts,    having e‘,,!h
        fewer than 150 SChOltMtiCS        according   to the ‘T.a.test
        census,     shall be governed    in the general    admi~nle-
        tration    of theLr schools    by the laws which amply,
        to common school districts;         and all funds of such
    --)dlatrictw      whnll be kept in the county depositories
        and paid out on order of the trustees           approved by
        the county wuperlntendent.’

                “Faata:  Edom Independent  School Dlstrtct    In
        Van Zendt County, Texas,     is in Independent   school
        district    but the number of SChOkW3tiCS   according
        to the lateet    census,  is leea than one hundred fifty.

              ‘This Independent  School Diwtrict           desires
        to have an election   to issue bonds for           the purpose
        of building  a school builaing.

               “Question1     Shall the petition    for such bond
        election   be directed     to the County Judge for e,n
        order for such election       as is provided   for common
        school districts,      or shall it be presented     to the
        District   Trustees    for wn order for such election
        as ie provldid     for lndwpendwnt school districte?”

               Articles     2784e anil 2785, wupre, deal specifically
  with the issuance         of bonds and bon4 elections          for common
  and independent        wchool districts,       while Article      2753, supra,
  merely provi4es        that independent       school districts      having fever
  than 150 SchOlaStiC8          shall be governed In the general           adminls-
  tration     of their     schools   by laws which apply to common achooi
  rllwtricta.      We think the specific         bon4 statutes      above quote4
  should control        over the general      provisions     of Article    2763,
  with respect       to general     administration     of said schools      an8 It
  la therefore       our opinion     th& petitiona       for bond elections
  in Independent        wchool dlwtricts      (including     thoee having lqsw
Hon. Paul H. Stanford   - Page 3




than 150 scholastics  according   to the latest  census)   should
be presented  to the trustees   of the independent   school dls-
tricts  and not to the County Judge.